DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 April 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 9, 15, 21-26, 35, 39, 41, 43, 45, 46, 48, 52, and 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0204811 to Neff (previously cited) in view of US 2002/0151770 to Noll et al (“Noll” – previously cited) further in view of US 2013/0041234 to Grinstein et al (“Grinstein”).
Regarding claim 1, Neff a flow rate sensor system for measuring the flow rate of a bodily fluid, the system (Figure 1) comprising:
an encapsulated implantable implant (Figure 2) including:
a flow tube having an inlet and an outlet configured to receive a flow of a bodily fluid (Figure 2; cerebrospinal fluid shunt 10),
a heating element externally coupled to the flow tube configured to dissipate heat at a predetermined rate over a predetermined amount of time (Figure 2; heating element 28),
a temperature sensor externally coupled to the heating element configured to measure a temperature rise of the heating element over the predetermined amount of time (Figure 2; flow detector 22; pair of temperature sensors 22AB),
an implantable microcontroller coupled to the temperature sensor configured to determine the flow rate of the bodily fluid in the flow tube from the measured temperature rise of the heating element over the predetermined amount of time and a curve fit to a stored set of previously obtained calibration measurements (Figures 2, 4B; microcontroller 30; electronics 32; paragraphs 38, 39), and 

an external device (Figure 1; remotely-located receiver/display 24) including:
an external microcontroller (Figure 1; computer or laptop 24), and
2VIVO-135JRJC/jmcan external power and communication subsystem coupled to the external microcontroller configured to transmit and receive data to and from the implant power and communication subsystem (Figures 1 and 2; paragraphs 38-41).
It is noted that while Figure 2 of Neff shows an embodiment wherein the temperature sensors are not directly attached to the heating element, paragraph 45 discloses that the heat may be generated by passing current through the temperature sensors themselves. When the temperature sensors are used to generate the heat, the temperature sensors are directly and externally attached to a heating element (the element within the temperature sensor that actually generates the heat), wherein the temperature sensors are configured to measure a temperature rise of the heating element over the predetermined amount of time, and wherein the flow rate is determined based on the measured temperature rise of the heating element over the predetermined amount of time. The temperature sensors each measure a temperature rise of an area about a single position of the flow of the bodily fluid (the area directly surrounding the respective heating elements).
Noll teaches an implantable medical device with a sensor wherein the system includes an external communication via inductive coupling (Abstract; Figures 11-13). The external system wirelessly delivers power to the implantable power and communication system and transmits/receives data to and from the implant (Figures 11-13, 15; paragraph 67, 72-77; probe coil 20; external coil 22; inductive coupling is used 
Neff in view of Noll discloses all of the elements of the current invention, as discussed above, except for only one temperature sensor being directly and externally coupled to the heating element. Neff discloses two temperature sensors being directly and externally coupled to the heating element. Figure 1 and section [0010] of Grinstein teach that having only one temperature sensor directly and externally coupled to a heating element is an alternative configuration to that of a heating element directly coupled to two temperature sensors. Grinstein teaches measuring a temperature rise of a heating element over a predetermined amount of time at a single position of a flow of bodily fluid using only one temperature sensor (temperature sensor 112 of Figure 1) directly and externally coupled to a heating element (heating element 120 of Figure 1). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have substituted the temperature sensor and heating element configuration of Grinstein (only one temperature sensor directly and externally coupled to a heating element) for the temperature sensor and heating element configuration of Neff (two temperature sensors directly and externally coupled to a heating element) as it would merely be the simple substitution of one known configuration for another to obtain predictable results.		
Regarding claim 2, Neff teaches the system of claim 1 in which the temperature sensor includes a thermistor (Figure 2; paragraph 37, wherein the temperature sensors may be thermistors).

Regarding claim 9, Neff teaches the system of claim 1 in which the heating element is directly attached to the external surface of the flow tube (paragraph 37 – the flow detector can be located on the outside surface of the shunt).
Regarding claim 15, Neff teaches the system of claim 1 in which the encapsulated implantable implant is coupled to a shunt, tube, vessel or catheter implanted in a human body or an animal (paragraph 23, wherein the system for detecting the flow rate in a CSF shunt).
Regarding claim 21, Neff teaches the system of claim 1 in which the heating element and the temperature 5VIVO-135JRJC/jmcsensor are located between the inlet and the outlet (Figure 2).
Regarding claim 22, Noll teaches the system of claim 1 in which the external power and communication subsystem includes an external coil coupled to the external microcontroller and the implantable power and communication subsystem includes an implantable coil coupled to the microcontroller (Figures 11-13; external coil 22; probe coil 20; external electronics 24; sensor electronics 58). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Neff with the teaching of inductive coupling for at least a power source of Noll because it is the simple substitution for one power source for another to yield predictable results of an implant with external power source.
Regarding claim 23, Noll teaches the system of claim 22 in which the implantable coil of the encapsulated implantable implant is located using magnitude of the induced voltage wirelessly sent from the implant coil to the external coil (paragraphs 86-91; 94-95). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Neff with the teaching of inductive coupling for at least a power source of Noll because it is the simple substitution for one power source for another to yield predictable results of an implant with external power source.

Regarding claim 25, Noll teaches the system of claim 22 in which the external coil is remotely located from and tethered to the external power and communication subsystem (Figures 11-13; paragraphs 80-84).
Regarding claim 26, Noll teaches the system of claim 22 in which the implantable coil is integrated with the encapsulated implantable implant (Figures 11-13; paragraph 46).
Regarding claim 35, Neff teaches the system of claim 1 in which the implantable microcontroller is configured to store the set of previously obtained calibration measurements relating heating element temperature rise to flow rate (paragraphs 38-42, wherein the microcontroller uses the look-up table to determine the CSF flow rate).8VIVO-135JRJC/jmc
Regarding claim 39, Neff teaches the system of claim 1 in which the external device includes an interface port coupled to the external microcontroller configured to connect to a computer subsystem by an electrical cable (Figures 1 and 6; line driver 110 output can be displayed on the computer).
Regarding claim 41, Neff teaches the system of claim 1 in which the external device includes an interface port coupled to the external microcontroller configured to wirelessly connect to a smart device (paragraph 42, wherein the detector 24A may communicate over a communication link to a display or computer remotely located).
Regarding claim 43, Neff teaches the system of claim 1 in which the implantable microcontroller is configured to use a weighted average of a set of temperature rise samples obtained over the predetermined amount of time as the temperature rises to determine the flow rate of the bodily fluid in order to increase the signal to noise ratio (Figures 4A-C).

Regarding claim 46, Neff teaches the system of claim 1 in which the external device includes a display for displaying one or more of: the measured flow rate, the predetermined amount of time, induced voltage on the implantable coil, and identification information associated with the encapsulated VIVO-135JRJC/jmcimplant (Figure 1; computer or laptop includes a display; paragraph 36 and 42, wherein the display outputs flow rate information).
Regarding claim 48, Neff teaches a flow rate sensor system for measuring the flow rate of a bodily fluid, the system comprising:
an encapsulated implantable implant including:
a heating element externally coupled to a shunt, catheter, tube, or vessel configured to receive a flow of a bodily fluid, the heating element configured to dissipate heat at a predetermined rate over a predetermined amount of time (Figures 1 and 2; paragraphs 36-38; heating element 28);
a temperature sensor externally coupled to the heating element configured to measure a temperature rise of the heating element over the predetermined amount of time (Figures 1 and 2; paragraph 37, temperature sensors 22AB),
an implantable microcontroller coupled to the temperature sensor configured to determine the flow rate of the bodily fluid in the shunt, catheter, tube or vessel from the measured temperature rise of the heating element over the predetermined amount of time and a curve fit to a stored set of previously obtained calibration measurements (Figures 2 and 4B; paragraphs 38-42); and 

an external device (Figure 1) including:
an external microcontroller (Figure 1), and
an external power and communication subsystem coupled to the external microcontroller 12VIVO-135JRJCIjmcconfigured to receive data to and from the implantable power and communication subsystem (Figures 1 and 2).
It is noted that while Figure 2 of Neff shows an embodiment wherein the temperature sensors are not directly attached to the heating element, paragraph 45 discloses that the heat may be generated by passing current through the temperature sensors themselves. When the temperature sensors are used to generate the heat, the temperature sensors are directly and externally attached to a heating element (the element within the temperature sensor that actually generates the heat), wherein the temperature sensors are configured to measure a temperature rise of the heating element over the predetermined amount of time, and wherein the flow rate is determined based on the measured temperature rise of the heating element over the predetermined amount of time. The temperature sensors each measure a temperature rise of an area about a single position of the flow of the bodily fluid (the area directly surrounding the respective heating elements).
Noll teaches an implantable medical device with a sensor wherein the system includes an external communication via inductive coupling (Abstract; Figures 11-13). The external system wirelessly delivers power to the implant power and communication system and transmits/receives data to and from the implant (Figures 11-13, 15; paragraph 67, 72-77; probe coil 20; external coil 22; inductive coupling is used to provide power to the implant system). Neff teaches using a reed switch to activate the implantable implant device from sleep mode to active mode, however, this external system does not provide power to the internal system. Neff also teaches external power sources may be used as an alternative to the 
Neff in view of Noll discloses all of the elements of the current invention, as discussed above, except for only one temperature sensor being directly and externally coupled to the heating element. Neff discloses two temperature sensors being directly and externally coupled to the heating element. Figure 1 and section [0010] of Grinstein teach that having only one temperature sensor directly and externally coupled to a heating element is an alternative configuration to that of a heating element directly coupled to two temperature sensors. Grinstein teaches measuring a temperature rise of a heating element over a predetermined amount of time at a single position of a flow of bodily fluid using only one temperature sensor (temperature sensor 112 of Figure 1) directly and externally coupled to a heating element (heating element 120 of Figure 1). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have substituted the temperature sensor and heating element configuration of Grinstein (only one temperature sensor directly and externally coupled to a heating element) for the temperature sensor and heating element configuration of Neff (two temperature sensors directly and externally coupled to a heating element) as it would merely be the simple substitution of one known configuration for another to obtain predictable results.				
Regarding claims 52 and 59, Neff teaches a method for measuring the flow rate of a bodily fluid, the method comprising:
providing an encapsulated implant coupled to a shunt, catheter, tube or vessel (Figures 1 and 2; cerebrospinal fluid shunt 10);
receiving a flow of a bodily fluid in the shunt, catheter, tube or vessel (Figure 2; paragraphs 23; 36, and 37);

externally coupling a temperature sensor to the heating element (Figure 2; paragraph 37; temperature sensors 22AB);
measuring a temperature rise of the heating element over a predetermined amount of time (paragraphs 38-41); 
determining the flow rate of the bodily fluid in the shunt, catheter, tube or vessel from the measured temperature rise and a curve fit to a stored set of previously obtained calibration measurements (paragraphs 38-41);
providing an external device (Figure 1; paragraph 36); 14VIVO-135JRJC/jmcand
wirelessly transmitting and receiving data to and from the encapsulated implant and the external device (Figure 1; paragraph 41).
It is noted that while Figure 2 of Neff shows an embodiment wherein the temperature sensors are not directly attached to the heating element, paragraph 45 discloses that the heat may be generated by passing current through the temperature sensors themselves. When the temperature sensors are used to generate the heat, the temperature sensors are directly and externally attached to a heating element (the element within the temperature sensor that actually generates the heat), wherein the temperature sensors are configured to measure a temperature rise of the heating element over the predetermined amount of time, and wherein the flow rate is determined based on the measured temperature rise of the heating element over the predetermined amount of time. The temperature sensors each measure a temperature rise of an area about a single position of the flow of the bodily fluid (the area directly surrounding the respective heating elements).

Neff in view of Noll discloses all of the elements of the current invention, as discussed above, except for only one temperature sensor being directly and externally coupled to the heating element. Neff discloses two temperature sensors being directly and externally coupled to the heating element. Figure 1 and section [0010] of Grinstein teach that having only one temperature sensor directly and externally coupled to a heating element is an alternative configuration to that of a heating element directly coupled to two temperature sensors. Grinstein teaches measuring a temperature rise of a heating element over a predetermined amount of time at a single position of a flow of bodily fluid using only one temperature sensor (temperature sensor 112 of Figure 1) directly and externally coupled to a heating element (heating element 120 of Figure 1). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have substituted the temperature sensor and heating element configuration of Grinstein (only one temperature sensor directly and externally coupled to a heating element) for the temperature sensor and heating element configuration of Neff (two temperature sensors 
Regarding claim 54, Neff teaches the method of claim 52 further including locating the encapsulated implant, using data wirelessly sent from the encapsulated implant to the external device (paragraph 41).
Regarding claim 55, Noll teaches the method of claim 52 further including positioning an external coil of the external device proximate and in alignment with an implant coil of the encapsulated implant to provide sufficient inductive coupling between an external coil of the external device and an implant coil (paragraphs 84-86).
Regarding claim 56, Neff teaches the method of claim 52 further including storing on a microcontroller of the encapsulated implant the set of previously obtained calibration measurements (paragraphs 38-41).
Claims 10, 11, 13, 36, 37, 53, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Neff, Noll, and Grinstein as applied to claims 1 and 52 above, and further in view of US 5,346,508 to Hastings (previously cited).
Regarding claim 10, Neff and Noll teach the system of claim 1, but does not explicitly teach a thermal insulator configured to thermally isolate the heating element and the temperature sensor from cooling paths other than the direct cooling path to the bodily fluid in the flow tube.
Hastings teaches an apparatus and method for performing diagnostics and intravascular therapies including determining blood flow velocity (flow rate) (Abstract; column 3, lines 17-27). The apparatus includes an inner tube that allows cooler fluid to flow through and side and outer tubes which act as insulators (Figures 12-13; column 20, line 3 to column 21, line 10). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Neff and Noll with 
Regarding claim 11, Hastings teaches the system of claim 10 in which the thermal insulator includes an insulation layer over the heating element and the temperature sensor (column 20, line 3 to column 21, line 10). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Neff and Noll with the insulator as taught by Hastings because it is the combination of prior art elements according to known methods to yield predictable results.
Regarding claim 13, Neff and Noll teach the system of claim 1, but fails to teach using a polymer with low thermal conductivity configured to limit heat transfer along a length and a circumference of the tube while maintaining heat transfer in a radial direction to the fluid.
Hastings teaches an apparatus and method for performing diagnostics and intravascular therapies including determining blood flow velocity (flow rate) (Abstract; column 3, lines 17-27). Hastings teaches the flow through flow tube is comprised of a thin wall of polymer material with low thermal conductivity configured to limit heat transfer along a length and a circumference of the tube while maintaining heat transfer in a radial direction to the fluid (column 13, lines 22-44, wherein the support tube 206 is formed of polyimide or other heat resistant material; column 20, lines 3-38, wherein the inner tube 502 is a polyimide tube). Polyimide is a polymer material with heat resistant properties (see column 12, lines 22-44 cited above). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Neff and Noll with the use of a material such as polyimide as part of the tube as taught by Hastings because it is the use of a known material to improve similar devices in the same way.4VIVO-135JRJCIjmc
Regarding claim 36, Neff and Noll teach the system of claim 1, but does not teach the implantable microcontroller is configured to determine when the temperature of the heating element is no longer rising to minimize the length of time needed to determine the flow rate.

Regarding claim 37, Neff and Noll teach the system of claim 1 in which the implantable microcontroller is configured to determine the flow rate from the measured temperature rise (paragraphs 38-42), but does not teach it occurs when temperature of the heating element is determined to be no longer rising to minimize the length of time needed to determine the flow rate, the amount of heat generated by the heating device, and the amount of heat delivered to a patient.
Hastings teaches an apparatus and method for performing diagnostics and intravascular therapies including determining blood flow velocity (flow rate) (Abstract; column 3, lines 17-27). The apparatus includes a feedback circuit as part of setting the temperature of the heating element (column 4, line 57 to column 5, line 2; column 10, line 12 to column 11, line 8). The nature of the feedback allows the circuit to control when the temperature increases or decreases around the set temperature, such that it determines when it is no longer rising. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Neff and Noll with the feedback circuit of Hastings because it is the use of a known technique to improve similar devices in the same way of precise temperature control.

Hastings teaches an apparatus and method for performing diagnostics and intravascular therapies including determining blood flow velocity (flow rate) (Abstract; column 3, lines 17-27). The apparatus includes an inner tube that allows cooler fluid to flow through and side and outer tubes which act as insulators (Figures 12-13; column 20, line 3 to column 21, line 10). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Neff and Noll with the insulator as taught by Hastings because it is the combination of prior art elements according to known methods to yield predictable results.
Regarding claim 58, Neff and Noll teach the method of claim 52 further including determining the flow rate from VIVO-135JRJC/jmca current measured temperature rise (paragraphs 38-41), but does not teach it occurs when the temperature of the heating element is determined to be no longer rising to minimize the length of time needed to determine the flow rate, the amount of heat generated by the heating device, and the amount of heat delivered to a patient.
Hastings teaches an apparatus and method for performing diagnostics and intravascular therapies including determining blood flow velocity (flow rate) (Abstract; column 3, lines 17-27). The apparatus includes a feedback circuit as part of setting the temperature of the heating element (column 4, line 57 to column 5, line 2; column 10, line 12 to column 11, line 8). The nature of the feedback allows the circuit to control when the temperature increases or decreases around the set temperature, such that it determines when it is no longer rising. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Neff and Noll with the feedback circuit of Hastings because it is the use of a known technique to improve similar devices in the same way of precise temperature control.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Neff, Noll, and Grinstein, and Hastings as applied to claim 10 above, and further in view of US 2014/0005589 to Fritz et al (“Fritz” – previously cited).
Regarding claim 12, Neff, Noll, and Hastings teach the system of claim 10, but does not teach the thermal insulator includes a sealed volume of air surrounding the heating element and the temperature sensor.
Fritz teaches a cerebrospinal fluid evaluation system having thermal flow and flow rate measurement pad (Abstract). The device includes insulation over the temperature sensors in the form an air bubble/dome and a foam (Figure 2; paragraph 38; air bubbles or domes 701 within a thermal insulator 703 over sensors T1, T2, and T3). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Neff, Noll, and Hastings with a sealed volume of air as an insulator as taught by Fritz because it is an alternative insulation means to keep the temperature sensors insulated from cooling paths.
Claims 16, 17, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Neff, Noll, and Grinstein as applied to claims 15 and 48 above, and further in view of US 2009/0204019 to Ginggen et al ("Ginggen" – previously cited).
Regarding claim 16, Neff and Noll teach the system of claim 15, but does not explicitly teach the type of shunt.
Ginggen teaches a combined pressure and flow sensor integrated in a shunt system (Abstract). The shunt includes one or more of: a ventriculo-peritoneal (VP) shunt, ventroarterial shunt, and lumboperitoneal shunt (paragraph 47, wherein common sites are listed). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Neff and Noll with the types of shunts as taught by Ginggen because the types of shunts are common diversion sites for CSF drainage.

Regarding claim 49, Ginggen teaches the system of claim 48 in which the encapsulated implant is configured as a two-piece clamp externally coupled to the shunt, catheter, tube, or vessel (Figures 2 and 3; paragraphs 54-57; sensor pod 32; protective housing 55). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Neff and Noll with the two-piece clamp as taught by Ginggen because it is typical set up for a CSF shunt to for drainage and measuring parameters.
Claims 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over Neff, Noll, and Grinstein as applied to claim 24 above, and further in view of US 2008/0234599 to Chiao et al (”Chiao” – previously cited).
Regarding claim 28, Neff and Noll teach the system of claim 24, but does not explicitly teach a resonant circuit in the external system.
Chiao teaches a passive wireless sensor including an implantable system and external system for communication (Abstract). The external system includes a resonant circuit comprised of the external coil and a capacitor, and a source of low-level voltage pulses, the external device resonant circuit configured to provide sinusoidal current in the external coil of sufficient amplitude to induce sufficient sinusoidal voltage in the implant coil (Figures 3AB; 4; 9; paragraphs 43, 44, 50; external resonance circuit 900 with external coil 304). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Neff and Noll with the teachings of Chiao because the use of resonance circuits for inductive coupling is a known means of transmitting information between an 
Regarding claim 29, Chiao teaches the system of claim 28 in which the implantable power and communication subsystem includes an implantable resonant circuit comprised of the implantable coil and a capacitor having a resonance frequency closely matched to the resonance frequency of the external resonant circuit to maintain sufficient AC voltage amplitude to power the implantable power and communication subsystem and to enable communication between the external power and communication subsystem and implantable power and communication subsystem (Figures 3AB, 4, and 9; paragraphs 43, 44, and 50). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Neff and Noll with the teachings of Chiao because the use of resonance circuits for inductive coupling is a known means of transmitting information between an implant and external microcontroller and it is the use of a known technique to improve similar devices in the same way.
Regarding claim 30, Noll teaches the system of claim 29 in which the implantable power and communication subsystem is configured to convert induced sinusoidal voltages in the implant coil to a highly regulated DC voltage over the range of loading conditions to power the heating element, the temperature sensor, the microcontroller, and components of the implant power and communication subsystem (Figures 11-13; paragraphs 67-75, wherein the AC power is converted to DC power; wherein the circuit regulates DC power).
Regarding claim 31, Chiao teach the system of claim 29 in which the external power communication subsystem is configured to enable the external microcontroller to communicate data to the 7VIVO-135JRJC/jmc implantable power and communication subsystem by changing the voltage supplied to the resonant circuit of the external power and communication subsystem to modulate the amplitude of the voltage induced in the implantable coil and use that change in voltage to represent different binary states (Figures 
Regarding claim 32, Chiao teaches the system of claim 31 in which the implantable power and communication subsystem transmits binary values serially to the external power and communication subsystem by sequentially applying and removing an electrical load from the implantable coil to induce changes in voltage in the external coil that are decoded into data by the external microcontroller (Figures 3AB; 4; 9; paragraphs 43-45, 50).
Regarding claim 33, Chiao teaches the system of claim 32 in which the external power and communication subsystem includes a sense resistor configured to measure change in the amplitude of the current in external power and communication subsystem resulting from changes in the induced voltage in the external coil (Figures 3AB and 9; envelope detector 906; paragraph 50).
Regarding claim 34, Chiao teaches the system of claim 33 in which the external microcontroller is coupled to the series resistor and is configured to decode changes in the current of the external power and communication subsystem into data (Figures 3AB; 9; paragraph 50).
Claims 38 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Neff, Noll, and Grinstein as applied to claims 1 and 52 above, and further in view of US 2007/0167867 to Wolf (previously cited).
Regarding claim 38, Neff and Noll teach the system of claim 1, but does not teach the implantable implant configured to store identification information.
Wolf teaches a system for transcutaneous monitoring intracranial pressure wherein the external coupling module communicates with an implant module (Abstract). The implant includes a memory that 
Regarding claim 57, Neff and Noll teach the method of claim 52, but does not teach storing identification information on the implant.
Wolf teaches a system for transcutaneous monitoring intracranial pressure wherein the external coupling module communicates with an implant module (Abstract). The implant includes a memory that stores data such as serial number, implant date and patient name (paragraph 112). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Neff and Noll with the storage of identification information in the implant as taught by Wolf because it is the combination of prior art elements according to known methods to yield predictable results.

Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered and are moot as they do apply to the combination of references being used in the current rejection. The newly cited reference to Grinstein teaches measuring a temperature rise of a heating element wherein only one temperature sensor is directly and externally coupled to the heating element.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mantinband et al.’194 (WO 2012/176194 – previously cited) teaches determining flow rate from a temperature sensor measuring a temperature rise of a heating element over a predetermined amount of .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETSUB D BERHANU/               Primary Examiner, Art Unit 3791